In re Hudson, Keith J.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “I”, No. 274-064.
Granted. Relator’s sentences are vacated, and this case is remanded to the district court for resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). Relator’s presence at resentencing is required and he must be afforded the opportunity to present evidence and argument regarding the intent of the original sentencing judge. State v. Husband, 593 So.2d 1257 (La.1992). See also La.C.Cr.P. Art. 835. In light of the fact that the trial judge in this instance will be imposing the first legal sentence in the case “he ... should also consider the sentencing guidelines applicable to sentences imposed after January 31, 1992.” State v. Husband, supra, 593 So.2d at 1258.